     Case 5:21-cv-00114-H Document 35 Filed 05/25/21                    Page 1 of 1 PageID 637



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

PLANNED PARENTHOOD OF
GREATERTEXAS SURGICAL
HEALTH SERVICES, on behalf of itself,
its staff, physicrans and patients, et al.,

         Plaintiffs,

                                                                 No. 5:21-CV-114-H

CITY OF LUBBOCK, TEXAS,

         Defendant.

                       ORDER GRANTING UNOPPOSED MOTION
                       FOR LEAVE TO FILE AMI CI CURIAE BRIEF

         Before the Court is Project Destiny Lubbock, et a1.'s Unopposed Motion for Leave to

Fiie Amici Curiae Brief. Dkt. No. 34. The Court grants the motion. The Clerk of Court is

directed to file the amicus brief and its appendix, which are attached to the motion for leave

as   Dkt. Nos. 34-1 and 34-2,   n   the official record of this case.

         So ordered on May 25, 2021      .




                                                 J      S WESLEY HENDRIX
                                                          D STATES DISTRICT JUDGE
